Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment filed on 2 April 2021 has been entered. No claims have been amended or cancelled.  Claim 39 has been added.  Claims 1-39 are still pending in this application, with only claims 1, 18, and 31 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.

Response to Arguments
Applicant alleged a terminal disclaimer was filed with the amendment submitted 10 July 2020; however, there is no record of the terminal disclaimer.  Further, there is an outstanding informality with the Power of Attorney (the Power of Attorney was filed with the amendment on 10 July 2020; a response indicating informal Power of Attorney was mailed 14 July 2020). 
	The Examiner called the Attorney to clarify the outstanding issues; however, Attorney was unable to get a positive response from the necessary parties. Therefore, the previous double patenting rejection stands. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,180,244 (hereinafter ‘244). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant application’s claims 1-30 currently claim “a lighting device” which is a more broad term for ‘244’s “safety device”. 
Regarding instant application’s claim 1, ‘244’s claim 1 further includes “connection port that transmits and receives both power signals that provide power to the device and control signals that are utilized by the controller to control different modes of operation of the device, wherein the controller is programmed to separately power up and operate the safety device both independently and in response to the control signals from one or more other safety devices having other internal power sources”.  However, instant claim 1 does not include these specific limitations.  It would have been obvious to one having ordinary skill in the art before the invention was made to have instant claim 1’s connection port transmitting and receiving power signals from neighboring devices according to the limitations set forth in ‘244’s claim 1.  Applicant is respectfully reminded that while features of an apparatus may be recited either 
Outside of the use of “lighting” vs “safety”, claims 2-17 are substantially identical to ‘244’s claims 2-17.
Regarding claim 18, similar to claim 1, ‘244’s claim 18 includes the limitation “a connection port that transmits and receives both power signals that provide power to the device in order to share power with the other safety devices in the set and control signals that are utilized by the controller to control different modes of operation of the device in order to communicate with the other safety devices in the set, wherein the controller is programmed to separately power up and operate the safety device both independently and in response to the control signals from the other safety devices in the set” which is not included specifically with instant claim 18.  However, it would have been obvious to one having ordinary skill in the art before the invention was made to configure the instant connection port to transmits and receives both power signals and control signals, wherein the controller is programmed to separately power up and operate the safety device both independently and in response to the control signals from the other safety devices in the set. One would have been motivated to do so based on the limitations in instant claim 18 which set forth a connection port capable of communication both power and control signals from other devices. Furthermore, the missing limitation is a functional limitation.  Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or 
Outside of the use of “lighting” vs “safety”, claims 19-30 and 39 are substantially identical to ‘244’s claims 19-30 and 3.
Regarding claim 31, whilst the language of instant claim 31 is substantially different than that from ‘244’s claim 31, the subject matter is substantially identical.  Similar to the previous independent claims, from ‘244’s claim 31, “upon receiving the power signal and the control signal transmitting the power signal and the control signal from the connection port of the first lighting device to a connection port of a second lighting device, wherein each of the lighting devices are programmed to separately power up and operate both independently and in response to the control signals from the other lighting devices” is missing from instant claim 31, but, as previously indicated, including these functions would be within the ordinary skill in the art based on the other limitations found within instant claim 31.
Instant claims 32-35 further includes “…further comprising sending a power up signal to the connection port of a first lighting device of the lighting devices, wherein upon receiving the signal, the connection port of the first lighting device sends a signal to the connection port of a second lighting device of the lighting devices to power up.” However, when looking at ‘244’s claim 31, this limitation can be found.  Therefore, claims 32-38 are substantially identical to ‘244’s claims 32-38.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875